70 F.3d 1261
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Neal Joseph CHANCE, Petitioner-Appellant,v.Ronald J. ANGELONE, Director of the Virginia Department ofCorrections, Respondent-Appellee.Neal Joseph CHANCE, Plaintiff-Appellant,v.Lou Ann WHITE;  E.C. Morris, Defendants-Appellees.
Nos. 95-6804, 95-7069.
United States Court of Appeals, Fourth Circuit.
Submitted:  November 16, 1995.Decided:  November 30, 1995.

Neal Joseph Chance, Appellant Pro Se.  Susan Campbell Alexander, Assistant Attorney General, Mary Elizabeth Shea, Office of the Attorney General of Virginia, Richmond, VA, for Appellees.
Before MICHAEL and MOTZ, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellant appeals the district court's orders denying relief on his 28 U.S.C. Sec. 2254 (1988) petition (No. 95-6804) and dismissing his 42 U.S.C. Sec. 1983 (1988) action (No. 95-7069).  In No. 95-6804, we have reviewed the record and the district court's opinion accepting the recommendation of the magistrate judge and find no reversible error.  Accordingly, we deny a certificate of probable cause to appeal and dismiss that appeal on the reasoning of the district court.  Chance v. Angelone, No. CA-94-642-2 (E.D.Va. Apr. 11, 1995).


2
In No. 95-7069, appellant appeals from the district court's order denying relief on his Sec. 1983 complaint.  Our review of the record and the district court's opinion reveals that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Chance v. White, No. CA-94-735 (E.D. Va.  June 15, 1995).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.